FINAL ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Amendment and Reply filed May 16, 2022.  Claims 1, 10-11, 14, and 20-21 have been amended, claims 2-7 and 15-18 have been canceled, and claims 23-27 have been added.  All prior rejections of claims 2, 5-7, 15, and 18 are moot in view of the cancellation of those claims.  Claims 1, 8-14, and 19-27 are now pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objection to the specification (in view of applicant’s amendment to paragraph 167 of the specification; it is noted that the only content that required deletion to overcome the objection was the “http” recitation [not the entire web address]); and
The indefiniteness rejections, in view of applicant’s clarifying amendments (although some claims remain indefinite for the reasons given below).
Claims 1, 8-14, and 19-27 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of the species of the taxane agent paclitaxel in the reply filed on October 15, 2021 is again acknowledged. It is noted that the species election requirement and applicant’s election are not applicable to the claims currently under consideration, given the claim amendments of May 16, 2022 (as the claims currently under consideration do not recite treating, administering, or equivalent activities).  Should the claims be amended to again recite, e.g., treating or administering, the original election of species will continue to apply.  Withdrawn claims 3-4 and 16-17 have been canceled.  
Claim Objections
Claims 1, 8-13, and 24-27 are objected to because of the following informalities:  in independent claim 1, the term “and” is recited at the end of the first of a group of three steps (after step “(i)”), whereas it should appear after the second of the three steps (after step “(ii)”) .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1, 8-13, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8-13, and 24-27, the recitation “wherein the test value is equal to or derived from the number of Indicator LOH Regions in the at least five pairs of human chromosomes, and wherein an Indicator LOH Region is equal to or longer than a first length but shorter than the length of the whole chromosome containing the Indicator LOH Region, and wherein the first length is at least 1.5 megabases” in claim 1 renders the claims indefinite, because it is not clear whether the term “Indicator LOH Regions” is further limited by the actions required by the preceding steps of claim 1, or whether the term corresponds to the definition provided in the specification.  The specification at paragraph 66 states that: 
Unless otherwise defined, the term “Indicator LOH Region” refers to an LOH region that is in a pair of human chromosomes other than the human X/Y sex chromosome pair, and that is characterized by loss of heterozygosity with a length of about 1.5 or more megabases but shorter than the length of the whole chromosome containing the LOH region.
While independent claim 14 provides a more particular definition of the term “Indicator LOH Region” within the claim itself (see (1)(b) of that claim), independent claim 1 simply refers to “Indicator LOH Regions” meeting length requirements consistent with the specification definition.  While the specification states that the specification definition is to be used “unless otherwise defined”, claim 1 also recites further activities (prior to the reference to “the number of Indicator LOH Regions”) related to assaying for SNPs in a particular manner, including a comparison of test and reference values, and then states that “the test value” relates to “the number of Indicator LOH Regions”.  Some skilled artisans would thus interpret the claims as requiring something more particular that an “Indicator LOH Region” as defined in the specification to practice the claimed method, while others would interpret this term as merely requiring any Indicator LOH Region meeting the requirements of the definition as set forth in the specification.  As both of these interpretations are reasonable, and as they involve different claim boundaries, further clarification is required.
	Claims 8 and 9 are each indefinite over the recitation of the limitation “the test number of Indicator LOH Regions” because claim 1, from which these claims depend, does not provide antecedent basis for this term.  (It is noted that claim 1 has been amended such that the limitation of a “test number” of Indicator LOH Regions no longer appears in the claim).
Claim Rejections - 35 USC § 102
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claim(s) 1, 8-14, and 19-27 remain/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walsh et al (Clinical Cancer Research 14(23):7645 [Dec 2008]; previously cited), as evidenced by Supplemental Figures S1A-C of Walsh et al (also previously cited).
Walsh et al disclose comparing genome-wide loss of heterozygosity (LOH), including a specific type of LOH, uniparental disomy (UPD), in two groups of ovarian cancer patients, one group (6 patients) with BRCA-associated tumors, and another group (14 patients) with sporadic papillary serous cancers (see entire reference).  Walsh et al teach that UPD is a “previously underappreciated genetic abnormality in cancer cells” which is characterized by “the presence of LOH in an area of normal copy number due to the deletion of one allele and gain of the other allele” (page 7646, left column); thus, Walsh et al’s analysis of UPD by definition encompasses analysis of LOH.
Walsh et al teach the use of SNP-based array technology to compare genetic alterations, and particularly the occurrence of UPD, “in BRCA-associated versus sporadic papillary serous ovarian carcinomas” (see entire reference, particularly page 7646, left column).  Walsh et al disclose comparing each group of patients to the other; in each such comparison, one group constitutes a “test” group for which test LOH values are provided, while the other group functions as a “reference” patient group (meeting these requirements for such patient groups in independent claims 1 and 14).  Walsh et al report detecting UPD throughout the genomes in both types of patients, and describe various categories of UPD events; this is taught at page 7648, right column-page 7649, left column, and further evidenced by Supplemental Figures S1A-C).  Among the differences in regions of LOH (and specifically UPD) taught by Walsh et al were 49 regions of UPD “extending to the telomere” in the genomes of the patients with BRCA-associated carcinoma, and 34 such UPD in the group of 7/14 patients with sporadic tumors who exhibited UPD (see page 7649, left column); as evidenced by the Supplementary Figures, Walsh et al thus disclose detecting indicator LOH regions meeting the length requirements specified in the claims (at least 1.5 megabases “but shorter than the length of the whole chromosome”) in “at least five pairs of human chromosomes” (and in fact Walsh et al teach analysis of all chromosomes in all patients, such that the requirements of dependent claims 8-9, 19, and 22 are also met).  
With more particular regard to the new “assaying” of claim 1 (as well as this activity as recited in claim 14), Walsh et al’s disclosure the use of an Affymetrix SNP array (equivalent to a preferred embodiment in applicant’s specification) to profile the entire tumor genome of each patient (see the Abstract, page 7647, left column; page 7650, right column) inherently meets all requirements of the claims.  It is noted that the sub-steps of DNA isolation taught by Walsh et al necessarily achieve enrichment of the target DNA subsequently employed in genotyping, and regarding new dependent claim 27, that the samples employed include ovarian cancer samples.  With regard to the embodiment of detection of “no homologous recombination deficiency” via comparisons of “test” and “reference” values, Walsh et al also teach that 7/14 sporadic tumor patients did not exhibit UPD, which patients meet the requirement of exhibiting a “test LOH value” that does not exceed a “reference LOH value” (where the reference is the disclosed group of patients with BRCA-associated cancer).
With further regard to claims 10-11 and 20-21, Walsh et al disclose UPD regions meeting the requirements of the claims, as evidenced by the Supplemental Figures.  Regarding dependent claims 12-13, it is again noted that Walsh et al teach a reference number of UPD meeting the requirements of the claims of 49 for the BRCA-associated tumor group.  Regarding claims 23-26, given Walsh et al’s disclosure of the use of an Affymetrix 50K SNP array in analysis of the entire genome of their disclosed ovarian cancer samples, the further limitations of these claims are inherently taught by Walsh et al.  The independent claims simply specify that sample DNA being assayed includes a “plurality” of SNP loci meeting the minimum number requirement of the claims, and that “there is at least one single nucleotide polymorphism locus located on average every 500 kb within each chromosome” of those analyzed; again, as Walsh et al apply their analysis to all chromosomes, this limitation is inherently taught by Walsh et al.
The reply of May 16, 2022 traverses the prior rejection under 35 USC 102 on the following grounds.
Applicant argues that Walsh “fails to disclose a ‘reference value equal to or derived from a reference number of Indicator LOH Regions in at least five pairs of human chromosomes in cancer cell samples....of a population of reference patients’ recited in claim 1 as amended, asserting that Walsh “only describes use ‘of each patient’s normal genomic DNA as the matched control’” (Reply page 9).  This argument is not persuasive because (as was noted in the rejection) Walsh et al teach comparing data from groups of patients with two different types of ovarian cancer; see page 7647, right column through page 7649 of Walsh et al, including Figures 3-4 (as well as the cited related supplementary materials).  There is nothing in the language of applicant’s claims (or in, e.g., any definitions in the specification) that would preclude the claims from embracing the types of comparisons taught by Walsh et al.  
Applicant also argues that “Walsh’s use of a 50K Affymetrix assay does not constitute a type of enrichment”, focusing on specific elements of the Affymetrix testing process (Reply page 9-10).  This argument is not persuasive, as the claims merely rely enriching a sample “for test DNA molecules each comprising.....”; thus, the DNA isolation process taught by Walsh et al (page 7646, right column) meets the requirements of the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, applicant argues that Walsh et al’s references to UPD “extending to the telomere” does not satisfy the length requirements of the claims, particularly noting that regions shorter than 1.5 megabases but extending to telomere would be included in this UPD category discussed by Walsh et al (Reply page 10).  While the examiner does not dispute that regions shorter than 1.5 megabases may potentially be embraced by this language, the full disclosure of Walsh et al (including the cited Supplementary Materials) were relied upon in the rejection (and again, patients with different types of ovarian cancer constitute test and reference groups as compared to one another; Walsh et al’s Supplementary Materials illustrate the nature of the regions of UPD in each patient tested across all chromosomes).  
Accordingly, applicant’s arguments were not found persuasive with respect to the invention as it is presently claimed.
Claim Rejections - 35 USC § 101
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8-14, and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. It is noted that applicant’s amendments to the independent claims, removing limitations recited methods of treating, and the administering of anti-cancer agents/drugs/treatments, necessitated this rejection.
Independent claim 1 recites a method comprising “detecting a homologous recombination deficiency” in a cancer cell if a test value exceeds a reference value, or “detecting no homologous recombination deficiency in the cancer cell” if the test value does not exceed the reference value, which independent claim 14 recites a method comprising “detecting a homologous recombination deficiency” in a cancer cell “if” a test value “does not meet or exceed a reference value...”.  Each of these “detecting” steps may be conducted entirely in the human mind by thinking about the results of the previously recited “assaying” of the claims, such that the claims are directed to an abstract idea.  This judicial exception is not integrated into a practical application because the “assaying” activities of the claims are insignificant extrasolution activity that achieves the gathering of data/information, rather than any kind of implementation /application of the judicial exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only active steps of the claims - which include a combination of enriching a sample for DNA molecules and assaying those molecules with respect to SNPs to identify regions corresponding to loss of heterozygosity (LOH) (so as to allow for mental identification/detection of a number of LOH regions) – were well-known, routine and conventional as of the effective filing date of the claims (see the discussion of Walsh et al, above; see also Tuna et al [PLoS ONE 5(11):e15094, Nov 2010, cited herein]).  
With regard to dependent claims 8-9, 12-13, 19, and 22, the number of regions considered as part of the “detection” of the claims is an element of the abstract idea of the claims, rather than an addition of a practical application, or of something ‘more” than a judicial exception.  Regarding claims 10-11, 20-21, and 23-26, these claims are further limitation of the type of data gathered in the “assaying” of the claims, which again is not a practical application (but rather insignificant extrasolution activity), and which is not something “significantly more”, given the noted teachings of the prior art.  Claim 27 is also further limiting of the source of data/information gathered, and the practice of an “assaying” meeting the requirements of the claims on such cells was also clearly well-known in the art (again, see the cited references of Walsh et al and Tuna et al).
Accordingly, none of claims 1, 8-14, and 19-27 is directed to patent eligible subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1, 8-14, and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,612,098 (April 2020, cited herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims as amended recite methods of performing an assay that is analogous to the assay performed by the systems of the ‘098 claims.  It is noted that the instant claims are no longer directed to methods of treating cancer in which an agent as specified in the claims is administered to a patient; rather, the instant claims now recite steps of assaying samples of DNA from cancer cells, in which the properties of the molecules tested, and the steps performed, align with those set forth for the assays performed by the systems of the ‘098 claims.  It is noted that the claims recite the same properties for “Indicator LOH regions” with regard to chromosomes numbers, region lengths, and types of SNP loci tested.  While the ‘098 claims differ in reciting a system involving a sample analyzer and a programmed computer to perform the assays, the resulting methods performed via use of the system meet the requirements of the present claims, i.e., the ‘098 methods are a species embraced by the broader genus of the methods of the instant claims.  The instant claims and the ‘098 claims are thus not patentably distinct from one another.  It is also noted that the dependent claims of the ‘098 patent set forth preferred embodiments that correspond to the dependent claims of the instant application (with regard to, e.g., the number of chromosomes tested, the minimum lengths of LOH regions, the number of LOH regions, and the numbers of SNP loci assayed).  With regard to claim 14 and its dependent claims, as well as new dependent claim 27, it is noted that while the ‘098 claims do not specifically reference breast or ovarian cancer samples or cells, the claimed system is “for detecting a homologous recombination deficiency in a cancer cell”, which is sufficient to suggest to one of ordinary skill in the art application of the system to any type of cancer cell, including those of the claims.
Claims 1, 8-14, and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,388,472 (July 2016; cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the ‘472 claims include steps of performing assays that meet the requirements of the instant claims (including with regard to the sample and cell types of claim 14 and its dependent claims, and the preferred embodiment of new instant claim 27, as the ‘472 claims are directed to treating breast or ovarian cancer).  While the instant claims were previously directed to methods of treatment that required use of agents differing from those specified in the ‘472 claims, the instant claims no longer recite any treating/administering steps.  The ‘472 claims are directed to methods of treatment, but comprise the use of assays including the limitations of the assays of the present claims as elements of the methods of treatments.  It is noted that the ‘472 claims employ cancer cell samples from breast or ovarian cancer patients; the use of such samples is clearly embraced by the present claims (see the recitations of such cells in independent claim 14, and in new claim 27, dependent from claim 1).  Further, while the instant independent claims recite a shorter minimum length for an Indicator LOH region, these claims embrace the longer lengths of the ‘472 claims (and recite the longer length of 5 megabases in dependent claims, such that the instant claims clearly encompass methods as set forth in the ‘472 claims). It is also noted that the dependent claims of the ‘472 patent set forth preferred embodiments that correspond to the dependent claims of the instant application (with regard to, e.g., the number of chromosomes tested, the minimum lengths of LOH regions, the number of LOH regions, and the numbers of SNP loci assayed).  The instant claims and the ‘472 claims are thus not patentably distinct from one another.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634